PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/230,027
Filing Date: 5 Aug 2016
Appellant(s): Dubiner, Rachel



__________________
Roberto J. Fernandez
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/05/2021 and 09/23/2021.


(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS

Except for the rejections under following section “Grounds of rejection
applicable to the appealed claims”, all other rejections are hereby withdrawn by the
examiner.

GROUNDS OF REJECTION APPLICABLE TO THE APPEALED CLAIMS

Claims 45-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 

Claims 25, 28, 39, 41-43, and 46-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hersh et al. (5749447).  
	
Claims 25, 28-31, 35, 37-39, and 41-48 are rejected under 35 U.S.C. 103 as being unpatentable over Boretz (2481565) in view of Light (4319616) and further in view of Hersh et al. ‘447.  
Claims 34, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Boretz combination with Light ‘616 and Hersh et al. ‘447, and further in view of White (4858361). 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Boretz combination with Light ‘616 and Hersh et al. ‘447, and further in view of Langford et al. (2405361). 
Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over the Boretz combination with Light ‘616 and Hersh et al. ‘447, and further in view of Lifton (2562499).
  
Claims 25, 28-29, 37-39, 41-43, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Dege et al. (6688470) in view of Hersh ‘477.  

(2) Response to Argument
Appellant's arguments have been fully considered but they are not persuasive. 

Regarding the Hersh rejection:
Hersh teaches a handbag comprising a top portion a bottom portion defining an inner cavity, a portal 52/152 disposed in the first side comprising a first, second, third, and fourth portal sides, an opening flap 28/128 coupled to the bottom portion comprising first, second, third, and fourth opening flap sides, a first and second flap retainers 34/36. The opening flap overlaps a first portion of each of the first, second and third sides of the portal in the closed positions leaving a non-overlapping portion second portion beyond the three edges of the opening flap. Note the portal is defined by panel 12 and the zipper is spaced from the edge of the portal in fig. 5. Therefore, the portal overlaps the three sides (top, left and right sides) of the portal 52.
The retainers 34 and 36 in fig. 2 coupled to the opening flap inner surface shown in fig. 2
and along the first and third portal sides in fig. 2. Note that the retainers 34 and 36 must be attached to the inner surface of the opening flap so the zipper would be able to close the opening flap properly. 
Appellant argues: i) Hersh does not identically disclose a handbag that has an opening flap that overlaps a first portion of the a side and does not overlap a second portion of the side, ii) Hersh does not teach the two flaps retainers that are coupled to a side that has a first portion and that is overlapped by opening flap and second flap that second portion that is not overlapped by the opening flap, iii) Hersh does not teach the two flap retainers coupled to and opening flap inner surface, and iv) Hersh does not identically disclose a body portion cooperating with the top 

Note of Appellant’s Specification:
[0030] … It is appreciated that typical closing mechanisms used with handbags known in the art may be used for securing the opening flap to the body to keep the opening body in the closed position. In some embodiments, the closing mechanism is a snap, magnet, hasp, zippers, or combinations thereof. In some embodiments, the opening flap or the handbag body at or near the portal may contain one or more magnets within the opening flap or the handbag body at or near the portal to magnetically hold the opening flap in the closed position. (with emphasis)

Note the limitation:
a portal disposed in the first side and providing access into the inner cavity through the 
a first portal side; 
a second portal side contiguous with the first portal side; 
a third portal side contiguous with the second portal side; and 
a fourth portal side contiguous with the first portal side and the third portal side;
…
first side and access out of the inner cavity through the first side, the portal comprising:
wherein the opening flap overlaps a first portion of the first side along the first portal side, the second portal side, and the third portal side when the opening flap is in the closed position; 
wherein the opening flap does not overlap a second portion of the first side when the opening flap is in the closed position; 
wherein the second portion extends along the first portal side, the second portal side, and the third portal side; and


Basically, these limitations in the claim recites an opening which has four sides and three of the sides, namely the top, left and right sides, are overlapped by the opening flap in the closed position and any portion that are visible when the opening flap closes comprises the non-overlapping portion.
 	Regarding the limitation that the opening flap that overlaps a first portion of a side and does not overlap a second portion of the side (i).  The examiner submits: i) The zipper is an embodiment disclosed by appellant as set forth, supra, and the Hersh teaches the same zipper attachment allowing the opening flap (the closure panel 28, fig. 2) to attached to the first portal side (front wall 12, fig. 2).  Note in Figs. 2, and 5 that the zipper is spaced from the outer edge and the inner edge of the portal and when the opening flap is closed each side of the opening on the top bottom and left sides would have an overlapped portion and an non-overlapped portion.

    PNG
    media_image2.png
    518
    716
    media_image2.png
    Greyscale

	

a first flap retainer coupled to the opening flap inner surface and the first side along the first portal side;  and
-2- a second flap retainer coupled to the opening flap inner surface and the first side along the third portal side;  

With respect to the argument that Hersh does not teach the two flaps retainers that are coupled to a side in (ii), the examiner does not understand Appellant’s position by coupled to a side, there are numerous recitation including “side”.  It is unclear whether the side comprises the side wall of the container or the portal side of the portal opening. 
The examiner submits that Hersh teaches explicitly that the two retainers attached to the front wall 12 and fig. 2 shows the two retainers are attached to the first and third portal sides being the left and right sides of the portal. The retainers must be attached to the left and right sides of the portal in order for the zipper to close the portal.
Lateral support struts 34 and 36 extend from the interior surface of closure panel 28 to front wall 12 to limit the range of movement of closure panel 28 when it is moved from the closed position of FIG. 1 to the open position illustrated in FIG. 2. (with emphasis)

With respect to the argument that Hersh does not teach the two flaps retainers that are coupled to the opening flap inner surface in (iii),  the examiner submit that Fig. 2 shows the opening flap defined by a peripheral zipper.  Anything within the perimeter this zipper comprises the interior surface of the opening flap.  Fig. 2 clearly show the two retainers are coupled to the flap adjacent the zipper and within the perimeter of the zipper.  The two retainers must be coupled to the inner surface in order for the fastener, i.e., the zipper to close the portal opening properly.   

    PNG
    media_image3.png
    121
    211
    media_image3.png
    Greyscale

	
	
Regarding part (iv), the examiner does not understand Appellant’s position that Hersh does not disclose that a "portal" is "disposed in" the zipper and is not part of a “body portion”, note that Appellant discloses the same fastener being used to close the portal and Hersh teaches the same zipper fastener.  With respect to the argument that Hersh does not disclose an inner cavity due to the presence of divider wall 54.  
Note the claim recites:
wherein the top portion, the bottom portion, the body portion, and the opening flap cooperate to enclose the inner cavity when the opening flap is in the closed position; and 

The examiner submit that: a) Hersh teaches the top wall 26, the back wall 14, the front wall 12 the sides along with the portal together defines a cavity which is the total volumetric capacity of the device.  The claim DOES NOT exclude any divider or partition nor require the entire cavity to be accessed via the opening flap.   Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), b) also the claim 25 merely requires the enclosing the inner cavity in the closed position. 


Regarding the Boretz rejection: 
Boretz teaches a handbag comprising a top portion a bottom portion defining an inner cavity a portal disposed in the first side comprising a first, second, third, and fourth portal side, an opening flap coupled to the bottom portion comprising first, second, third, and fourth opening flap sides, a first and second flap retainer, first and second flap retainer. 
Boretz meets all claimed limitations except for a) the opening flap overlaps a first portion of the first side and not overlap a second portion of the first side, and b) the first and second flap retainers.  
Light teaches the opening flap that overlap the three sides of the portal as shown in fig. 4.  by using different fastener, hook and loop fastener. Light also teaches that the use of hook and loop fastener in place of zipper and/or that these fasteners are equivalents:
(9)   As illustrated, there are a total of four discrete, separate compartments arranged for convenient and easily accessible storage of miscellaneous equipment and golf accessories.  Each compartment has its own cover panel or access door 46, 47, 48 and 49 (see FIG. 1).  These doors may be secured in place over the corresponding compartment openings by such conventional means as snaps, zippers, quarter-turn fasteners, engaging door-edge closures, and the aforementioned "Velcro" fasteners. (with emphasis)

 It would have been obvious to one of ordinary skill in the art to provide the opening flap overlap the three sides of the portal to provide an alternative opening flap structure and/or fasteners.
Regarding the two the first and second flap retainers in claims 46-48, Hersch teaches the two flaps retainers at 34/36.  It would have been obvious to one of ordinary skill in the art to provide the two flap retainers as taught Hersch to limit the extent of the portal to protect privacy and/or to prevent the contents from falling out.  

Regarding claim 32, it would have been obvious to one of ordinary skill in the art to provide the first width greater than or equal to 3 times the second width to provide the desired proportion of the handbag.
Regarding claim 33, it would have been obvious to one of ordinary skill in the art to provide the first height is greater than or equal to 4 times the second width to provide the desired proportion of the handbag.
Regarding claim 44, to the degree it is argued that the container of Boretz is not isosceles trapezoid, it would have been obvious to one of ordinary skill in the art to provide the container of isosceles trapezoid to provide the desired shape for the container.
Claims 34, and 49 have been rejected under 35 U.S.C. 103 as being unpatentable over Boretz combination with Light ‘616  and Hersh et al. ‘447, and further in view of White (4858361). The Boretz combination meets all claimed limitations except for the embedded magnets. White teaches that it is known in the art to provide embedded magnets at 31.   It would have been obvious to one of ordinary skill in the art to provide embedded magnets in place of hook and loop or zipper would have been obvious to provide an alternative fastening means.
Claim 36 has been rejected under 35 U.S.C. 103 as being unpatentable over Boretz combination with Light ‘616  and Hersh et al. ‘447, and further in view of Langford et al. .
Claims 46-48 have been rejected under 35 U.S.C. 103 as being unpatentable over the Boretz combination with Light ‘616  and Hersh et al. ‘447, and further in view of Lifton (2562499).  In the alternative, Lifton teaches that it is known in the art to provide retainers (the gusset at 36) that are not interfacing with the first portion in the closed position by attaching to the inside surface and the inner surface of the flap CF.  It would have been obvious to one of ordinary skill in the art to provide the retainers of Hersch that are not interfacing with the first portion as taught by Lifton to enable the retainer to work properly and not interfere with the operation of the flap.
Appellant argues: i) Boretz does not teach a handbag that has an opening flap that overlaps a first portion of a side and does not overlap a second portion of the side where the overlap is along three sides of a portal that the opening flap cover. ii) Boretz does not teach a handbag with a first flap retainer that is coupled to a side of a body portion, a second flap retainer that is coupled to the side of the body portion, and a portal disposed in the side of the body portion, and iii) it would not have been obvious to modify Boretz. 
The examiner submits one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding the modification using Light, it is noted that the use of one fastener for another fastener are well known in this art, and Light explicitly teaches the use of overlapping hook and loop in place of zipper:
These doors may be secured in place over the corresponding compartment openings by such conventional means as snaps, zippers, quarter-turn fasteners, engaging door-edge closures, and the aforementioned "Velcro" fasteners.

Note that in order to use the hook and loop fastener or at least some other types of fasteners, i.e., snap or the fasteners 58/59 in fig. 5, the size of the opening flap must be make larger to accommodate these fasteners and inherently overlap the portal.
Therefore, it would have been obvious to one of ordinary skill in the art to provide to provide the opening flap overlap the three sides of the portal to provide an alternative or enable one to use an equivalent fasteners.
The overlapped portion (first portion) is where the opening flap overlaps this wall.  This limitation is taught by Light as shown in fig. 4 where the an opening flap overlapped where 50 overlaps portion 51 and the non-overlapped portion extend beyond the edges of the opening flap 46 similar to that of appellant’s.
Regarding the two flap retainers, Hersh teaches the two flaps retainers at 34/36 and note the explicit teaching that the retainers are used to limit the extent of the opening flap.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the two flap retainers as taught by Hersh to limit the extent of the portal to protect privacy and/or to prevent the contents from falling out.  

Regarding claim 44, note that there is no explicit description to the shape of the appellant’s device to be an isosceles trapezoid in the cross section when the opening flap in a closed position.  Note that with an added thickness of the opening flap on the portal, the shape and the distance on the open flap side would be different from the smooth back side.  Thus, the term “isosceles trapezoid” should not be interpreted concisely.  Also, note that the limitation is of the isosceles trapezoid shape of a bisecting plane of the body.  The examiner submits that the handbag in Boretz meet this limitation since a) term “isosceles trapezoid” should not be interpreted concisely, and b) there are infinitely amount of planes intersecting the body including an isosceles trapezoid shaped plane, i.e., one can tilt or rotate the plane about a z-axis so that the two sides are equal forming an isosceles trapezoid shaped.
In the alternative, the examiner submit to make to have isosceles trapezoid would have been obvious because a) the bag is Boretz is comprise a similar trapezoid shape, to make the two side to be equal merely a matter of ornamentation which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. Also, a slight 

Regarding the Dege rejection:
Dege teaches a container with a portal with four portal sides, and an opening flap 32 overlaps a portion (a first portion) of three side portions of the portal (top, left, and right) and leaving an non-overlapped portion beyond the edges of the three sides of the opening flap 32 in the closed positions in fig. 3. The flap operable between open and closed position in figs. 3 and 7 via a hinge sewn to the bag.   Dege meets all claimed limitations except for the two retainers. Hersh teaches that it is known in the art to provide retainers in fig. 2 in which the retainers are attached to an inner surface adjacent the fastener for the limit the extending of the flap, as set forth supra.  It would have been obvious to one of ordinary skill in the art to provide the flap retainers as taught by Hersh to limit the extent of the flap.
Note that the two retainers: a) must be attached to the opening flap inner surface in order the fastener to work property, and b) “along..portal side” require attachment near the opening  and Herch teaches this limitation, as set forth supra.  
Regarding claim 39, note that the term “purse” does not impart any structure over the device in Dege.   There are purses that are insulated for consumable contents (Donaldson, US 9144277). 

Appellant argues: i) Dege is directed to a food carrier for carrying meal containers and not teach a handbag, and ii) the application of the two retainers in Dege would teach away from Dege since Dege has a living hinge.  
extension of panel section 62 and the hinge is formed by sewing the extension of panel 62 to the corner at 14, in fig. 3.  This opening flap is made in the same manner as Hersh (see fig. 8) and appellant’s bag (fig. 2) which is permanently attached to the housing, d) Dege also teaches another embodiment in which the flap comprises a removable door, but the modification with Hersh is NOT based on this embodiment and not shown in any of the applied drawings in Dege, and e) as set forth previously, the two retainers of Hersh are attached to the interior surface adjacent the faster.  One of ordinary skill in the art would find obvious to sew two retainers of Hersh are attached to the interior surface adjacent the fasteners at one end and at the other end the retainers would be attached within the edges of inside the opening so that the two retainers would not interfere with the operation of the fasteners.
Regarding the drawing objection:  
The examiner submits that drawing objection is a petition matter and NOT an appealable matter. Hence, such drawing objection is not included in this appeal. 

Regarding the 112(a) rejection:
Claim 45 has been amended to insert the negative limitation “do not contact the first portion”.  Claims 46 and 47 have been amended to insert the negative limitation “do not interface the first portion”.  
do not contact (claim 45) or interface (claims 46 and 47) the first portion in the closed position.  This is a new matter rejection.  The specification fails to disclose what comprises the first portions. The drawings of fig. 1, and 5 shows the retainer being attached, or interface, with at least the inside edge of the first and second portion and/or with the inner surface of the first and second portions. 

Regarding the 112(b) rejection:
Claim 45 has been amended to insert the negative limitation “do not contact the first portion”.  Similarly, claims 46 and 47 have been amended to insert the negative limitation “do not interface the first portion”.   The specification fails to disclose what comprises the first portion.  The drawings show the retainer being attached, or interface, with at least the inside edge of the first and second portion and/or with the inner surface of the first and second portions.  It seems that the new limitation would contradict the drawings.  In other words, the retainer shown in the drawings must be attached to the bag one way or the other. It seems that figs 1 and 5 shows the two retainers being attached either to the edge of the portal or the immediate inside surface which is also part of the first portion.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TRI M MAI/Examiner, Art Unit 3733                                                                                                                                                                                                        
Conferees:

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.